Case 2:14-cr-20119-NGE-DRG ECF No. 588, PageID.7859 Filed 01/19/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

        Plaintiff,                                    Case Number 14-20119

v.                                                    Honorable Nancy G. Edmunds

EVAN ALEXANDER JOHNSON,

      Defendant.
_________________________________/

             ORDER GRANTING DEFENDANT’S MOTION FOR REFUND OF
                     SPECIAL PENALTY ASSESSMENT [582]

        On August 24, 2015, Defendant Evan Alexander Johnson was convicted of RICO

conspiracy in violation of 18 U.S.C. § 1962(d) and possession of a firearm in furtherance

of a crime of violence in violation of 18 U.S.C. § 924(c). Judgment was entered on April

12, 2016. (ECF No. 450.) As part of Defendant’s sentence, he was ordered to pay a

special penalty assessment of $200 consisting of $100 for each count on which he was

found guilty. See id. On May 1, 2019, Defendant filed a motion to vacate, set aside, or

correct his sentence pursuant to 28 U.S.C. § 2255. (ECF No. 543.) The motion was

granted in part and denied in part and the Court entered a corrected judgment vacating

Defendant’s sentence on the firearms charge. (ECF No. 578, 579.) Consequently, the

special penalty assessment was reduced by $100 in an amended judgment. (ECF No.

579.)

        On December 1, 2020, the Court received a letter motion from Defendant

requesting a refund of the $100 he claims he paid before his judgment was amended.

(ECF No. 582.) The Court was able to verify a total payment from Defendant in the
Case 2:14-cr-20119-NGE-DRG ECF No. 588, PageID.7860 Filed 01/19/21 Page 2 of 2




amount of $200. Accordingly, Defendant’s motion is GRANTED and IT IS HEREBY

ORDERED that the Clerk of Court shall refund $100 to Evan Alexander Johnson, 17477-

032, located at F.C.I. Berlin, P.O. Box 9000, Berlin, NH 03570.



Dated: January 13, 2021                        s/ Nancy G. Edmunds _
                                               Hon. Nancy G. Edmunds
                                               U. S. District Judge
